        Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

PAUL GONZALEZ-AVALOS,

         Movant/Defendant,

v.                                                                                     No. 19-cv-0825 MV/SMV
                                                                                               15-cr-3254-4 MV

UNITED STATES OF AMERICA,

         Respondent.

                              MAGISTRATE JUDGE’S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before me on Movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct a Sentence by a Person in Federal Custody [Doc. 3],1 filed on August 20, 2019.2

The United States responded on September 4, 2020. [Doc. 6]. Movant did not reply, and the time

for doing so has passed. The Honorable Martha Vázquez, United States District Judge, referred

this matter to me for analysis and a recommended disposition. [Doc. 4]. I have considered the

briefing, the relevant portions of the record in this case and the criminal case, and the relevant law.

Being otherwise fully advised in the premises, I recommend that Movant’s Motion be DENIED.




1
  Unless otherwise indicated, citations refer to documents in the civil case, not the underlying criminal case. Citations
to documents on the record in the underlying criminal case are indicated by the letters “CR.” (Example: [CR Doc. 8]).
2
  Movant filed his initial Motion Under 28 U.S.C. § 2255 on August 20, 2019. [Doc. 1]. On October 17, 2019, he filed
a Motion to Amend or Supplement Pending 28 U.S.C. § 2255 Motion Pursuant to Fed. R. Civ. P. 15. [Doc. 3]. The
Court granted Movant’s Motion to Amend on August 28, 2020. [Doc. 5]. Because the Motion to Amend contains
Movant’s arguments in this case in their entirety, the Court will consider it as the Operative Motion. Compare [Doc. 1],
with [Doc. 3].
       Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 2 of 11




                                    PROCEDURAL HISTORY

        Movant pleaded guilty on November 30, 2016, to conspiring to possess with intent to

distribute more than 500 grams of methamphetamine and more than 100 grams of heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. On November 8, 2017, Judge Vázquez sentenced

Movant to the statutory minimum of 120 months (10 years) in prison. [CR Doc. 176] at 1, 84.

Movant appealed his sentence to the Tenth Circuit on January 5, 2018. [CR Doc. 182]. On

October 19, 2018, the Tenth Circuit entered its Order and Judgment, affirming Movant’s sentence.

United States v. Gonzalez-Avalos, 753 F. App’x 601, 602 (10th Cir. 2018). Movant timely filed

the present Motion to Vacate Under 28 U.S.C. § 2255 on August 20, 2019. See § 2255(f)(1)

(specifying that a movant must file within one year from “the date on which the judgment of

conviction becomes final”); United States v. Burch, 202 F.3d 1274, 1279 (10th Cir. 2000) (“[F]or

purposes of § 2255, if a prisoner does not file a petition for writ of certiorari with the United States

Supreme Court after [his] direct appeal, the one-year limitation period begins to run when the time

for filing a certiorari petition expires.”); Sup. Ct. R. 13 (a petition for writ of certiorari to review a

judgment must be filed within ninety days after entry of the judgment).

                                    FACTUAL BACKGROUND

        On or about August 19, 2015, Movant and three co-defendants were arrested for drug

trafficking offenses. [CR Doc. 192] at 11:12–12:20. After the arrests, Movant and all three

co-defendants made statements to law enforcement. See [CR Doc. 176] at 8:8–18, 36:3–39:10;

[CR Doc. 122] at 14, 16–17. The second and third co-defendants both told agents that the drugs

were to be delivered to Movant. See [CR Doc. 122] at 15–17. However, according to the

Presentence Report (“PSR”), Movant denied that he was to receive the drugs. [CR Doc. 119]


                                                    2
       Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 3 of 11




at 5, ¶ 12. Rather, he told agents that the second and third co-defendants merely showed up at his

place of work and asked him for a ride. Id. When the interviewing agent told him that both the

second and third co-defendants had informed agents that the drugs were to be delivered to him, he

claimed that someone was trying to set him up and denied knowing either of them. Id.

       At Movant’s change-of-plea hearing before United States Magistrate Judge

Karen B. Molzen, the Government proffered that the first co-defendant had been hired by the

second and third co-defendants to transport the drugs to Albuquerque. [CR Doc. 192]

at 11:12–12:20. After following the first co-defendant to the delivery point, agents conducted a

stop of a second vehicle and located Movant inside, along with the second and third co-defendants.

Id. The Government further proffered that the second and third co-defendants planned to deliver

the drugs to Movant for distribution. Id. at 12:11–18. Through defense counsel, Movant agreed

with all the facts as proffered by the Government “except for the portion as to who was going to

receive the drugs.” Id. at 13:9–16. In response to Judge Molzen’s questions about why Movant

was pleading guilty, counsel explained that Movant had been asked by a co-defendant to assist,

that he knew there were drugs in the vehicle, that he did not know any specifics about the plans

for the drugs, and that he drove the co-defendants in his vehicle to the delivery point. Id.

at 14:18–15:6. After the Government’s proffer and statements of defense counsel, Judge Molzen

found a sufficient factual basis for Movant’s guilty plea. Id. at 15:9–10.

       Prior to the sentencing hearing, Movant’s counsel filed a Sentencing Memorandum

[CR Doc. 122], which objected to some of the PSR’s factual statements and argued that Movant




                                                 3
        Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 4 of 11




should be sentenced below the guideline range3 because (1) he was eligible for the safety valve,4

and (2) he deserved a downward adjustment based on his role as a minor participant.5 See id.

at 13–19. Counsel also submitted a notarized statement from the third co-defendant,

Mr. Gallardo-Cota, which declared that his prior statements to agents about Movant were false and

that he made them because of fear and pressure. [CR Doc. 122-2] at 3. In contrast, the

Government’s Sentencing Memorandum requested that Movant receive a sentence at the high end

of the guideline range, 168 months, arguing that he had shown “unusual sophistication in [his]

attempts to avoid capture for this crime.” [CR Doc. 140] at 1. At the sentencing hearing,

Mr. Gallardo-Cota testified under oath that the statements he had previously made to agents about

Movant were false. [CR Doc. 176] at 4:14–7:21.

         Judge Vázquez found that Movant met four of the five criteria necessary to qualify for the

safety valve but that the record could not support finding the fifth element. Id. at 79:14–80:21.

Still, Judge Vázquez found that a downward variance was appropriate and sentenced Movant to

the mandatory minimum of 120 months, 15 months below the guideline range. Id. at 84:7–13

(granting a downward variance after considering the factors in 18 U.S.C. § 3553(a)).


3
  The advisory guideline range for Movant’s crime was 135–168 months. See PSR [CR Doc. 119] at 11, ¶ 55.
4
  Movant pleaded guilty to conspiring to distribute at least 500 grams of a substance containing methamphetamine
and 100 grams of a substance containing heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846. See [CR Doc. 25];
[CR Doc. 192] at 4–5. Thus, Movant was subject to a mandatory minimum of 120 months (10 years) of imprisonment.
See 21 U.S.C. § 841(b)(1)(A)(viii). However, a separate statute includes a “safety-valve” provision that directs the
court to disregard the mandatory minimum if it determines that a defendant meets five elements. 18 U.S.C.
§ 3553(f)(1)–(5); U.S.S.G. § 5C1.2(a). In this case, if Judge Vázquez had found that Movant qualified for the
safety valve, the mandatory minimum sentence would not apply, and the advisory guideline range for the crime would
decrease the offense level, making the imprisonment range drop from 135–168 months to 108–135 months. See
U.S.S.G. § 2D1.1(b)(18).
5
  The Sentencing Guidelines provide that “[i]f the defendant was a minor participant in any criminal activity,” his
offense level will be “decreas[ed] by 2 levels.” U.S.S.G. § 3B1.2(b). In this case, if Judge Vázquez had found that
Movant qualified as a “minor participant,” then the sentencing guideline range for his conviction would drop from
135–168 months to 108–135 months. See [CR Doc. 176] at 56:12–20; [CR Doc. 122] at 18–19. Importantly, the
minor-participant adjustment would not have negated the statutorily imposed minimum sentence of 120 months.

                                                         4
       Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 5 of 11




       In his direct appeal to the Tenth Circuit, Movant’s appellate counsel argued that

Judge Vázquez improperly decided that he was ineligible for the safety valve. Gonzalez-Avalos,

753 F. App’x at 602. Specifically, Movant challenged Judge Vázquez’s finding that he had not

truthfully provided law enforcement with all the information he had about the nature and extent of

the criminal conspiracy to which he pleaded guilty. Id. The Tenth Circuit found no clear error in

Judge Vázquez’s factual findings and affirmed Movant’s sentence. Id. at 606–07.

       In the instant Motion to Vacate, Movant now argues that he received ineffective assistance

of counsel because his attorney did not discuss the safety-valve provision with him, did not argue

that he qualified for the safety valve, and did not argue for an adjustment based on his role as a

minor participant. See generally [Doc. 3]. He requests that the Court resentence him to a term of

imprisonment below the mandatory minimum, applying the safety-valve provision and the

minor-participant-role adjustment. Id. at 10.

                                      LEGAL STANDARD

       A district court shall grant relief under § 2255 if it determines “that there has been such a

denial or infringement of the constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b). The movant in a § 2255 case bears the burden

of establishing a Sixth Amendment claim for ineffective assistance of counsel. United States v.

Kennedy, 225 F.3d 1187, 1197 (10th Cir. 2000). To prevail on a claim for ineffective assistance of

counsel, the movant must show that (1) his counsel’s performance was deficient and (2) such

deficient performance prejudiced him. Strickland v. Washington, 466 U.S. 668, 687 (1984).

       To establish deficient performance, the movant must show that “counsel’s representation

fell below an objective standard of reasonableness,” as judged under prevailing professional


                                                5
       Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 6 of 11




norms. Id. at 688. In assessing performance, courts must give considerable deference to an

attorney’s strategic decisions and “recognize that counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 690. The movant must show that his counsel’s performance was “completely

unreasonable, not merely wrong.” Hooks v. Workman, 606 F.3d 715, 723 (10th Cir. 2010) (quoting

Boyd v. Ward, 179 F.3d 904, 914 (10th Cir. 1999)). “Neither hindsight nor success is the measure”

of whether counsel was effective, and “effective” is not synonymous with victorious or flawless.

Dever v. Kan. State Penitentiary, 36 F.3d 1531, 1537 (10th Cir. 1994).

       Second, to establish prejudice, the movant must “show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. The Court need not address both prongs of the standard

if the movant makes an insufficient showing on one of the prongs. Id. at 697.

                                           ANALYSIS

       Movant requests habeas relief based on ineffective assistance of counsel. He argues that he

was eligible for the safety valve, but his counsel failed to pursue it. [Doc. 3] at 4–6. He also

contends that he was eligible for a downward adjustment based on his role as a minor participant,

but counsel failed to “pursue clarifying” multiple incorrect facts in the PSR. [Doc. 3] at 6–9. For

the following reasons, I recommend finding that neither argument is meritorious.

A.     Contrary to Movant’s representation, trial counsel zealously argued for the
       safety valve.
       Movant contends that counsel provided ineffective assistance because he failed to argue

that he qualified for the safety valve. [Doc. 3] at 4–6. Movant seems to be under the impression

                                                6
       Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 7 of 11




that his trial attorney did not argue for the safety valve. Id. I recommend rejecting this argument

because Movant is plainly mistaken.

       Trial counsel zealously sought and argued for the safety-valve provision to apply to Movant

so that he could obtain a sentence below the mandatory minimum. Counsel submitted a 19-page

Sentencing Memorandum to Judge Vázquez in which he specifically argued that Movant qualified

for the safety valve. [CR Doc. 122] at 17–19. The Memorandum discussed Movant’s family and

community connections and included 30 letters from friends and family as exhibits A–DD. Id.

at 3–12. In addition to the Sentencing Memorandum, trial counsel submitted a Response to the

Government’s Sentencing Memorandum. [CR Doc. 152]. The Response again argued for a

below-guideline sentence based on the safety-valve provision. Id. at 3–4. Finally, the transcript

from the sentencing hearing shows that trial counsel zealously argued that Movant was

safety-valve eligible. See, e.g., [CR Doc. 176] at 45, 49. In fact, the entire sentencing hearing was

conducted “to determine whether [Movant was] safety valve eligible,” and defense counsel called

two witnesses to support such arguments. Id. at 10, 2. Additionally, at the hearing, Judge Vázquez

took a recess to allow trial counsel time to discuss strategy with Movant—whether he wanted to

present further safety-valve evidence, when possible perjury concerns were raised. Id.

at 49–50, 54–56. Because the record clearly illustrates that trial counsel zealously argued for the

safety valve, Movant cannot establish that trial counsel’s performance “fell below an objective

standard of reasonableness,” and therefore cannot prevail on his ineffective assistance claim. See

Strickland, 466 U.S. at 688.




                                                 7
        Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 8 of 11




B.      Contrary to Movant’s representation, trial counsel zealously argued for a
        minor-participant adjustment.
        Movant further contends that counsel provided ineffective assistance because he failed to

object to specific facts in the PSR and failed to argue that Movant was eligible for a reduced

sentence based on his role as a minor participant. [Doc. 3] at 6–9. Movant appears to be under the

impression that trial counsel did not object to the PSR’s version of the facts or pursue a lower

offense level, based on his role as a minor participant. Id.; see also U.S.S.G. § 3B1.2(b). I

recommend rejecting this argument because Movant is again plainly mistaken.

        The record shows that trial counsel objected to facts in the PSR and zealously argued for a

reduced sentence based on Movant’s role as a minor participant. Counsel’s Sentencing

Memorandum specifically objected to facts outlined in the PSR and argued for an adjustment based

on Movant’s role as a minor participant. [CR Doc. 122] at 14–19. Moreover, trial counsel’s

Response to the Government’s Sentencing Memorandum also argued for a lesser sentence based

on Movant’s role as a minor participant. [CR Doc. 152] at 3–4. Finally, at the sentencing hearing,

trial counsel objected to portions of the Government’s version of the facts and argued for a

sentencing adjustment based on Movant’s role as a minor participant. [CR Doc. 176]

at 37–39, 56–58. Because the record clearly illustrates that trial counsel zealously argued for the

minor-participant adjustment, Movant cannot establish that trial counsel’s performance “fell below

an objective standard of reasonableness,” and therefore cannot prevail on his ineffective assistance

claim.6 See Strickland, 466 U.S. at 688.



6
 Additionally, it is worth noting that, although Judge Vázquez did not find Movant eligible for the safety valve or a
minor-participant-role adjustment, she did grant Movant a downward variance, based on the factors in 18 U.S.C.
§ 3553(a). [CR Doc. 176] at 84. For Movant’s crime, the advisory guideline range was 135–168 months, but
Judge Vázquez sentenced him to 120 months, which was 15 months fewer than the low end of the guideline range. Id.

                                                         8
        Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 9 of 11




C.      Movant has not shown that his appellate counsel provided ineffective assistance.
        Movant makes no specific claim about ineffective assistance of counsel that appears to be

directed at his appellate attorney. See generally [Doc. 3]. However, to the extent that Movant

intends his arguments to apply to appellate counsel as well as trial counsel, I also recommend

rejecting any such argument because Movant cannot show that appellate counsel’s performance

“fell below an objective standard of reasonableness.” In Movant’s opening brief on appeal,

appellate counsel raised and zealously argued for a reduced sentence for Movant based on the

safety-valve provision. [Doc. 6-4] at 12–33. In Movant’s reply brief on appeal, counsel again

raised and zealously argued for the safety valve to be applied to Movant and went into detail about

facts alleged in the PSR to which Movant objected. [Doc. 6-6] at 4–11. Therefore, because

Movant’s appellate counsel zealously argued for the safety valve, Movant cannot establish that

appellate counsel’s performance “fell below an objective standard of reasonableness,” and

therefore cannot prevail on his ineffective assistance claim.7 See Strickland, 466 U.S. at 688.




at 79:10–11; 84:10–12. Thus, Movant cannot show prejudice because, absent the safety-valve provision,
Judge Vázquez could not have sentenced him to a term of imprisonment less than 120 months. See supra footnote 5.
7
   To the extent that Movant intends his argument to apply to appellate counsel’s failure to argue for a
minor-participant-role adjustment, such argument is without merit. As previously mentioned, Movant was granted a
downward variance and given a sentence (120 months) that was 15 months below the low end of the guideline range.
[CR Doc. 176] at 79:10–11; 84:10–12. Movant’s 120-month sentence was mandated by statute. See id. at 84:8–9. The
safety-valve provision would have allowed Judge Vázquez to disregard the mandatory minimum. See 18 U.S.C.
§ 3553(f)(1)–(5); U.S.S.G. § 5C1.2(a). However, an adjustment based on his role as a minor participant would not
allow her to disregard the mandatory minimum. See U.S.S.G. § 3B1.2(b). Therefore, if the safety-valve provision did
not apply, the minor-participant argument was not relevant because Movant remained subject to the mandatory
minimum and could not have been given a sentence lower than 120 months. See 18 U.S.C. § 3553(f)(1)–(5). Thus,
appellate counsel was not objectively unreasonable to not have raised the minor-participant argument because, without
the application of the safety valve, a minor-participant adjustment could not be applied to lower Movant’s sentence
below the 120-month mandatory minimum. See Strickland, 466 U.S. at 688; U.S.S.G. § 3B1.2(b). Moreover, Movant
cannot show prejudice either—even if appellate counsel had argued for the minor-participant adjustment, it could not
have lowered his sentence. See Strickland, 466 U.S. at 688; U.S.S.G. § 3B1.2(b).

                                                         9
       Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 10 of 11




D.       No evidentiary hearing is needed because the existing record conclusively shows that
         Movant is entitled to no relief.
         The movant “is entitled to an evidentiary hearing on a § 2255 motion ‘[u]nless the motion

and the files and records of the case conclusively show that [he] is entitled to no relief.’” United

States v. Gallegos, 459 F. App’x 714, 716 (10th Cir. 2012) (quoting 28 U.S.C. § 2255(b)). When

“there is a disputed factual issue,” the movant “is entitled to an evidentiary hearing.” Id. at 716–17.

Yet, when the evidence permits the court to resolve the § 2255 motion on the existing record, the

movant is not entitled to an evidentiary hearing. United States v. Lopez, 100 F.3d 113, 121 (10th

Cir. 1996). The movant has the burden of establishing the necessity of an evidentiary hearing. See

Gallegos, 459 F. App’x at 717.

         In this case, Movant is not entitled to an evidentiary hearing because no relevant factual

dispute exists, and because the existing record conclusively shows that he is entitled to no relief.

Movant’s § 2255 Motion is based on claims that counsel were ineffective because they did not

argue for the safety valve or minor-participant adjustment.8 See [Doc. 3]. And yet, as noted earlier,

it is apparent from the record that Movant’s trial counsel did zealously argue for a lesser sentence

based on the safety-valve provision and minor-participant-role adjustment. See [CR Doc. 176] at

40–63. Additionally, Movant’s appellate counsel zealously argued for the safety valve. See [Doc.

6-4]. Moreover, as explained above, the existing record permits me to determine that Movant has

failed to show that counsel’s representation prejudiced him. Movant identifies in his briefing no




8
  To the extent that Movant asserts that counsel were ineffective because they did not inform him of the availability
of the safety valve or the minor-participant-role adjustment, see [Doc. 3] at 4–5, such argument is without merit. The
standard under Strickland focuses on whether counsel’s performance prejudiced Movant, not whether counsel
adequately explained all of counsel’s legal arguments to Movant. See 466 U.S. at 687–88.

                                                         10
      Case 1:19-cv-00825-MV-SMV Document 9 Filed 03/04/21 Page 11 of 11




relevant factual dispute that would require an evidentiary hearing. Therefore, Movant fails to meet

his burden to establish the necessity of an evidentiary hearing.

                                         CONCLUSION

       IT IS THEREFORE RESPECTFULLY RECOMMENDED that Movant’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct a Sentence by a Person in Federal Custody

[Doc. 3] be DENIED.


 THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
 a copy of these Proposed Findings and Recommended Disposition, they may file written
 objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must
 file any written objections with the Clerk of the District Court within the 14-day period if
 that party wants to have appellate review of the proposed findings and recommended
 disposition. If no objections are filed, no appellate review will be allowed.



                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                11
